DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 10-17, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross (US 2007/0205284 A1; pub. Sep. 6, 2007).
Regarding claim 1, Ross discloses: a method of deriving information from an optically readable security element, comprising: optically reading the optically readable security element, the optically readable security element comprising at least one optically readable structure, optically readable in response to excitation of the optically readable structure (para. [0048]); the reading comprising: determining data indicative of an optical property of the optically readable security element using first emission electromagnetic radiation, emitted in response to excitation of the optically readable structure (para. [0047]-[0048]); and using the determined data indicative of an optical property, in combination with a temporal excitation-emission relationship related to the optically readable structure, to derive the information (para. [0048]).
Regarding claim 2, Ross discloses: a first optically readable structure, optically readable in response to excitation of the first optically readable structure, and having a first temporal excitation-emission relationship; a second optically readable structure, optically readable in response to excitation of the second optically readable structure, and having a second temporal excitation-emission relationship (para. [0048], [0051]).
Regarding claim 3, Ross discloses: comparing the determined data of the optically readable structure with the temporal excitation-emission relationship (para. [0048]); or comparing the determined data of the first optically readable structure with the first temporal excitation-emission relationship; and comparing the determined data of the second optically readable structure with the second temporal excitation-emission relationship.
Regarding claim 10, Ross discloses: the reading is undertaken for multiple locations across the security element (para. [0054]).
Regarding claim 11, Ross discloses: using the reading to determine a unique identifier for the optically readable security element (para. [0004]).
Regarding claim 12, Ross discloses: a system for deriving information from an optically readable security element, comprising: an optical reader, for optically reading the optically readable security element, the optically readable security element comprising at least one optically readable structure, optically readable in response to excitation of the optically readable structure; the reading comprising determining data indicative of an optical property of the optically readable security element using first emission electromagnetic radiation, emitted in response to excitation of the optically readable structure; and the system being arranged to use the determined data indicative of an optical property, in combination with a temporal excitation-emission relationship related to the optically readable structure, to derive the information (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 13, Ross discloses: a method of determining a temporal excitation-emission relationship for an optically readable security element, the method comprising: optically reading the optically readable security element, the optically readable security element comprising at least one optically readable structure, optically readable in response to excitation of the optically readable structure; the reading comprising determining data indicative of an optical property of the optically readable security element using first emission electromagnetic radiation, emitted in response to excitation of the optically readable structure at a first time, and determining data indicative of an optical property of the optically readable security element using second emission electromagnetic radiation, emitted in response to excitation of the optically readable structure at a second, later time; and the temporal excitation-emission relationship being determined from a variation in determined data indicative of an optical property with respect to the excitation of the optically readable structure from the first time to the second time, such that, at a third, later time, information from an at least related optically readable security element can be derived from said related optically readable security element by determining data indicative of an optical property of the related optically readable security element using third emission electromagnetic radiation, emitted in response to excitation of the related optically readable structure, the deriving information comprising using the determined data indicative of an optical property, in combination with the temporal excitation-emission relationship related to the optically readable structure, to derive the information (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis, plus para. [0051]).
Regarding claim 14, Ross discloses: a system for determining a temporal excitation-emission relationship for an optically readable security element, comprising: an optical reader, for optically reading the optically readable security element, the optically readable security element comprising at least one optically readable structure, optically readable in response to excitation of the optically readable structure; the reading comprising determining data indicative of an optical property of the optically readable security element using first emission electromagnetic radiation, emitted in response to excitation of the optically readable structure at a first time, and determining data indicative of an optical property of the optically readable security element using second emission electromagnetic radiation, emitted in response to excitation of the optically readable structure at a second, later time; and the system being arranged to determine the temporal excitation-emission relationship from a variation in determined data indicative of an optical property with respect to the excitation of the optically readable structure from the first time to the second time, such that, at a third, later time, information from an at least related optically readable security element can be derived from said related optically readable security element by determining data indicative of an optical property of the related optically readable security element using third emission electromagnetic radiation, emitted in response to excitation of the related optically readable structure, the deriving information comprising using the determined data indicative of an optical property, in combination with the temporal excitation-emission relationship related to the optically readable structure, to derive the information (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis, plus para. [0051]).
Regarding claim 15, Ross discloses: an optically readable security element from which information is derivable, comprising: at least one optically readable structure, optically readable in response to excitation of the optically readable structure; the optically readable structure having a related, and known, temporal excitation-emission relationship; the optically readable security element being readable to determine data indicative of an optical property of the optically readable security element using first emission electromagnetic radiation, emitted in response to excitation of the optically readable structure; and in use, the deriving information comprising using the determined data indicative of an optical property, in combination with the known, temporal excitation-emission relationship related to the optically readable structure, to derive the information (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 16, Ross discloses: the reading comprises determining data indicative of an optical property of the optically readable security element using first emission electromagnetic radiation, emitted in response to excitation of the first optically readable structure, and determining data indicative of an optical property of the optically readable security element using second emission electromagnetic radiation, emitted in response to excitation of the second optically readable structure (para. [0048], [0051]).
Regarding claim 17, Ross discloses: the deriving information further includes using the determined data indicative of an optical property determined from each of the first and second optically readable structures, in combination with the first and second temporal excitation- emission relationships related to the first and second optically readable structures, to derive the information (para. [0048], [0051]).
Regarding claim 20, Ross discloses: using one or more excitation-emission relationships, for one or more optically readable structures, in one or more locations of the security element; or using the derived information, for one or more optically readable structures, in one or more locations of the security element (fig.5B). 

Claims 1-3, 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giering et al. (US 2012/0256409 A1; pub. Oct. 11, 2012).
Regarding claim 1, Giering et al. disclose: a method of deriving information from an optically readable security element, comprising: optically reading the optically readable security element, the optically readable security element comprising at least one optically readable structure, optically readable in response to excitation of the optically readable structure (para. [0053]-[0054]); the reading comprising: determining data indicative of an optical property of the optically readable security element using first emission electromagnetic radiation, emitted in response to excitation of the optically readable structure (para. [0014], [0053]-[0054]); and using the determined data indicative of an optical property, in combination with a temporal excitation-emission relationship related to the optically readable structure, to derive the information (para. [0053]-[0054]).
Regarding claim 2, Giering et al. disclose: a first optically readable structure, optically readable in response to excitation of the first optically readable structure, and having a first temporal excitation-emission relationship; a second optically readable structure, optically readable in response to excitation of the second optically readable structure, and having a second temporal excitation-emission relationship (para. [0053]-[0054]).
Regarding claim 3, Giering et al. disclose: comparing the determined data of the optically readable structure with the temporal excitation-emission relationship (para. [0053]-[0054]); or comparing the determined data of the first optically readable structure with the first temporal excitation-emission relationship; and comparing the determined data of the second optically readable structure with the second temporal excitation-emission relationship.
Regarding claim 10, Giering et al. disclose: the reading is undertaken for multiple locations across the security element (para. [0019]).
Regarding claim 11, Giering et al. disclose: using the reading to determine a unique identifier for the optically readable security element (para. [0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Giering et al. (US 2012/0256409 A1; pub. Oct. 11, 2012).
Regarding claim 4, Giering et al. are silent about: the deriving information comprises: comparing a difference between the determined data for the first optically readable structure and the second optically readable structure, with a difference between the first temporal excitation-emission relationship and the second temporal excitation-emission relationship. Giering et al. disclose: para. [0053]-[0056] teaches establishing a relationship between the excitation lights, establishing a relationship between the illumination times, establishing a relationship between luminescence characteristics, there is an excitation-emission time relation. Therefore, one of ordinary skill could have use the teachings of para. [0053]-[0056] to derive the claimed relationships. 

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2007/0205284 A1; pub. Sep. 6, 2007) in view of Vasic et al. (US 2014/0097359 A1; pub. Apr. 10, 2014).
Regarding claim 5, Ross is silent about: the derived information relates to an age of the optically readable security element.
In a similar field of endeavor, Vasic et al. disclose: the derived information relates to an age of the optically readable security element (para. [0049]) motivated by the benefits for accurate authentication.
In light of the benefits for accurate authentication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ross with the teachings of Vasic et al.
Regarding claim 7, Ross is silent about: the derived information relates to a correction factor to be applied to a reading of the optically readable security element.
In a similar field of endeavor, Vasic et al. disclose: the derived information relates to a correction factor to be applied to a reading of the optically readable security element (para. [0049]) motivated by the benefits for accurate authentication.
In light of the benefits for accurate authentication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ross with the teachings of Vasic et al.

Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2007/0205284 A1; pub. Sep. 6, 2007) in view of Kane et al. (US 2013/0122266 A1; pub. May 16, 2013).
Regarding claim 6, Ross is silent about: the derived information relates to a deviation from an expected temporal excitation-emission relationship.
In a similar field of endeavor, Kane et al. disclose: the derived information relates to a deviation from an expected temporal excitation-emission relationship (para. [0084]-[0085]) motivated by the benefits for articles that are difficult to counterfeit (Kane et al. para. [0008]).
In light of the benefits for articles that are difficult to counterfeit as taught by Kane et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ross with the teachings of Kane et al.
Regarding claim 18, Kane et al. disclose: the deviation is indicative of one or more of: exposure of the optically readable security element to environmental factors different to those for which the expected temporal excitation-emission relationship was established; tampering with the optically readable security element; or a non-authentic optically readable security element (para. [0084]-[0085]) motivated by the benefits for articles that are difficult to counterfeit (Kane et al. para. [0008]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2007/0205284 A1; pub. Sep. 6, 2007) in view of Naasani et al. (US 2013/0075692 A1; pub. Mar. 28, 2013).
Regarding claim 8, Ross is silent about: the derived information relates to verifying that the at least one optical structure is a quantum system and complex at the atomic scale.
In a similar field of endeavor, Naasani et al. disclose: the derived information relates to verifying that the at least one optical structure is a quantum system and complex at the atomic scale (para. [0006]) motivated by the benefits for security articles that are difficult to counterfeit (Naasani et al. para. [0045]). 
In light of the benefits for security articles that are difficult to counterfeit as taught by Naasani et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ross with the teachings of Naasani et al.
Regarding claim 9, Ross is silent about: the at least one optical structure comprises one or more continuous or discrete components exhibiting quantum mechanical confinement, the or each component being capable of emitting electromagnetic radiation linked to that quantum mechanical confinement, in response to the excitation, wherein the confinement of the one or more continuous or discrete components optionally confines in one or more of three, two or one spatial dimensions.
In a similar field of endeavor, Naasani et al. disclose: the at least one optical structure comprises one or more continuous or discrete components exhibiting quantum mechanical confinement, the or each component being capable of emitting electromagnetic radiation linked to that quantum mechanical confinement, in response to the excitation, wherein the confinement of the one or more continuous or discrete components optionally confines in one or more of three, two or one spatial dimensions (para. [0006]) motivated by the benefits for security articles that are difficult to counterfeit (Naasani et al. para. [0045]). 
In light of the benefits for security articles that are difficult to counterfeit as taught by Naasani et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ross with the teachings of Naasani et al.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2007/0205284 A1; pub. Sep. 6, 2007) in view of Vasic et al. (US 2014/0097359 A1; pub. Apr. 10, 2014) and further in view of Kane et al. (US 2013/0122266 A1; pub. May 16, 2013).
Regarding claim 19, the combined references are silent about: the derived information further relates to an age of the optically readable security element based on the derived information, or a deviation from an expected temporal excitation-emission relationship based on the derived information.
In a similar field of endeavor, Kane et al. disclose: the derived information further relates to an age of the optically readable security element based on the derived information, or a deviation from an expected temporal excitation-emission relationship based on the derived information (para. [0084]-[0085]) motivated by the benefits for articles that are difficult to counterfeit (Kane et al. para. [0008]).
In light of the benefits for articles that are difficult to counterfeit as taught by Kane et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ross and Vasic et al. with the teachings of Kane et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884